United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2760
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Duane C. Carter,                        *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 15, 2010
                                 Filed: December 20, 2010
                                 ___________

Before MELLOY, BOWMAN, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       On October 29, 2009, the District Court1 revoked Duane Carter's supervised
release and sentenced him to twenty-four months' imprisonment. When the court
entered judgment, Rule 4(b)(1)(A)2 of the Federal Rules of Appellate Procedure


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      2
        Effective December 1, 2009, the time period prescribed in Rule 4(b)(1)(A) was
changed from ten days to fourteen days. The revised rule does not apply in this case,
however, because the judgment from which Carter appeals was entered prior to the
effective date of the amendment.
required Carter to file his notice of appeal with the District Court "within 10 days after
the later of . . . the entry of either the judgment or the order being appealed." The rule
allowed the District Court to extend the time in which to file the notice of appeal for
"a period not to exceed 30 days from the expiration of the time otherwise prescribed
by" Rule 4(b), but only upon a showing by an appellant of excusable neglect or good
cause. Fed. R. App. P. 4(b)(4).

       Carter signed a pro se notice of appeal and a motion for an extension of time on
December 6, 2009, outside the ten-day filing period prescribed by Rule 4(b)(1) but
within the thirty-day extension period permitted by Rule 4(b)(4). The District Court,
however, did not receive those documents until December 17, 2009, outside both the
ten-day filing period and the thirty-day extension period. To determine whether
Carter's notice and motion could be deemed timely filed under Rule 4(c),3 the District
Court repeatedly ordered Carter to submit the declaration or notarized statement
required by the rule and attest to the date on which he placed the notice and motion
in the prison mail system. When Carter failed to provide the required documentation,
the District Court denied the motion for an extension and transmitted the matter to our
Court. We docketed the appeal on August 10, 2010.

      Pursuant to Circuit precedent, our administrative panel would typically have
dismissed Carter's untimely appeal for lack of jurisdiction because we have long held
that Rule 4(b)'s ten-day filing period is jurisdictional. We elected to delay ruling in
this matter, however, because a hearing panel of our Court was considering similar
Rule 4(b) timeliness issues in a case scheduled for oral argument in September 2010.
On October 18, 2010, that hearing panel issued its decision in United States v.
Watson, 623 F.3d 542 (8th Cir. 2010). Citing a series of U. S. Supreme Court

       3
          Rule 4(c) of the Federal Rules of Appellate Procedure codifies the prison
mailbox rule and states, "If an inmate confined in an institution files a notice of appeal
. . . , the notice is timely if it is deposited in the institution's internal mail system on
or before the last day for filing." Fed. R. App. P. 4(c)(1).

                                            -2-
decisions, the Watson Court overruled long-standing Circuit precedent that a timely
filed notice of appeal under Rule 4(b) is mandatory and jurisdictional. Id. at 546.
Instead, the Watson Court held, Rule 4(b) "is a nonjurisdictional claim-processing
rule" that may be forfeited or waived if the party asserting application of the rule fails
to timely raise the issue. Id. at 544, 545. The court noted that the timeliness
requirements of Rule 4(b) "'assure relief to a party properly raising them,'" id. at 546
(quoting Eberhart v. United States, 546 U.S. 12, 19 (2005) (per curiam)), and held that
because the government raised the timeliness issue in a motion to dismiss the appeal
and in its merits brief, the government was "entitled to dismissal," id. The Court cited
with approval an Eleventh Circuit case noting that the timeliness issue is preserved
when it is raised for the first time in a merits brief, United States v. Lopez, 562 F.3d
1309, 1313 (11th Cir. 2009), and a Tenth Circuit case noting that the timeliness issue
is preserved when it is raised for the first time in a response brief, United States v.
Gardun˜o, 506 F.3d 1287, 1292 n.7 (10th Cir. 2007).4 Id.

       After the Watson opinion was issued, we appointed counsel to represent Carter
and directed the parties to show cause why Carter's appeal should not be dismissed as
untimely. The parties responded, and the government argued that Carter's notice of
appeal was untimely under Rule 4(b) and that he had not submitted the affidavit or
notarized statement necessary to prove that he was entitled to the benefit of Rule
4(c)(1), nor had he shown excusable neglect or good cause for failing to timely file his
notice of appeal.5 Although a party may forfeit or waive its right to the enforcement
of a nonjurisdictional claim-processing rule, we conclude that by raising the timeliness
issue in its response to our show-cause order, the government has properly objected

      4
        When the government recognizes a potential violation of Rule 4(b)(1)(A), the
better practice would be to file a motion for dismissal under Rule 27 of the Federal
Rules of Appellate Procedure to avoid briefing on the merits.
      5
       Neither party cited the Watson decision in its response to the Court's order to
show cause. In fact, in its response, the government cited two cases that were
specifically identified by the Watson Court as "no longer good law." Slip op. at 3.

                                           -3-
to the timeliness of Carter's notice of appeal and is entitled to dismissal. See Watson,
623 F.3d at 546; Lopez, 562 F.3d at 1313; Gardun˜o, 506 F.3d at 1292 n.7.

       Carter argues that he has shown good cause or excusable neglect for failing to
timely file his notice of appeal and submit the affidavit or notarized statement required
under Rule 4(c). In the alternative, he argues that we should remand his case for the
District Court to determine whether his notice of appeal was timely. We reject
Carter's arguments. Cf. Grady v. United States, 269 F.3d 913, 918 (8th Cir. 2001)
(holding in § 2255 context that "a district court may refuse to consider a prisoner's
Rule 4(c) affidavit due to a lengthy and unwarranted delay in submission"); Porchia
v. Norris, 251 F.3d 1196, 1199 (8th Cir. 2001) ("We perceive no good reason to allow
an appellant to establish timely filing on remand (the second bite at the apple) when
nothing hinders the appellant from proving timely filing when he first appeals.").

      Accordingly, we dismiss for lack of a timely appeal.
                     ______________________________




                                          -4-